 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    THOMAS WILLIAM WALLER, JR.,
10                          Plaintiff,
                                                                 NO. C17-1626RSL
11                   vs.
                                                                 MINUTE ORDER
12    RANJIT S. MANN, et al.,
13                          Defendants.
14
            The following Minute Order is made and entered on the docket at the direction of the
15
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
16
             The trial date and any remaining pretrial deadlines are hereby STRICKEN pending the Court’s
17
     ruling on Plaintiff’s Motion for Partial Summary Judgment (Dkt. # 26). The Court will renote the
18
     Motions in Limine.
19
             DATED this 10th day of April, 2019.
20

21                                                      /s/Kerry Simonds
                                                        by Kerry Simonds, Deputy Clerk
22                                                      To Robert S. Lasnik, Judge
                                                        206-370-8519
23

24

25

26

27

28   MINUTE ORDER
